Exhibit 10.1
AMENDMENT NO. 5 TO CREDIT AGREEMENT




THIS AMENDMENT NO. 5 TO CREDIT AGREEMENT (this “Amendment”), dated as of March
26, 2020, is made between Varex Imaging Corporation (the “Borrower”), certain of
the Borrower’s subsidiaries listed on the signature pages hereof under the
heading “GUARANTORS” (each a “Guarantor”, and, collectively, the “Guarantors”),
the Lenders listed on the signature pages hereof under the heading “LENDERS”,
and Bank of America, N.A., as administrative agent for the Lenders (in such
capacity, the “Administrative Agent”).


WHEREAS, the Borrower, the Lenders and the Administrative Agent are parties to a
Credit Agreement, dated as of May 1, 2017 (as amended, modified and supplemented
prior to the date hereof, the “Credit Agreement”);


WHEREAS, the Borrower has requested that the Administrative Agent and the
Lenders amend certain provisions of the Credit Agreement; and


WHEREAS, the Lenders party hereto are willing to do so on the terms and
conditions hereof.


NOW, THEREFORE, in consideration of the mutual agreements, provisions and
covenants contained herein, the parties hereto hereby agree as follows:


SECTION 1 Definitions; Interpretation.
(a)Terms Defined in Credit Agreement. All capitalized terms used in this
Amendment (including in the recitals hereof) and not otherwise defined herein
shall have the meanings assigned to them in the Credit Agreement.


(b)Interpretation. The rules of interpretation set forth in Section 1.2 of the
Credit Agreement shall be applicable to this Amendment and are incorporated
herein.


SECTION 2 Amendments to the Credit Agreement. Effective as of the Fifth
Amendment Effective Date (as defined below), the Credit Agreement is amended as
follows:


(a)The definition of “Applicable Margin” set forth in Section 1.1 of the Credit
Agreement is hereby amended and restated in its entirety to read as follows:


“Applicable Margin” means the corresponding percentages per annum as set forth
below based on the Consolidated Total Leverage Ratio:
        



--------------------------------------------------------------------------------




Revolving Credit LoansTerm LoansPricing LevelConsolidated Total Leverage Ratio
Commitment FeeLIBOR +Base Rate +LIBOR +Base Rate +ILess than 0.75 to 1.00
0.25%1.75%0.75%1.75%0.75%IIGreater than or equal to 0.75 to 1.00, but less than
1.75 to 1.000.30%2.00%1.00%2.00%1.00%IIIGreater than or equal to 1.75 to 1.00,
but less than 2.75 to 1.000.35%2.25%1.25%2.25%1.25%IVGreater than or equal to
2.75 to 1.00, but less than 3.75 to 1.000.40%3.00%2.00%3.00%2.00%VGreater than
or equal to 3.75 to 1.000.40%3.50%2.50%3.50%2.50%

The applicable Margin shall be determined and adjusted quarterly on the date
five (5) Business Days after the day on which the Borrower delivers an Officer’s
Compliance Certificate pursuant to Section 8.2(a) for the most recently ended
fiscal quarter of the Borrower (each such date, a “Calculation Date”); provided
that (a) the Applicable Margin shall be based on Pricing Level IV until the
second Calculation Date occurring after the Closing Date and, thereafter the
Pricing Level shall be determined by reference to the Consolidated Total
Leverage Ratio as of the last day of the most recently ended fiscal quarter of
the Borrower preceding the applicable Calculation Date, and (b) if the Borrower
fails to provide an Officer’s Compliance Certificate when due as required by
Section 8.2(a) for the most recently ended fiscal quarter of the Borrower
preceding the applicable Calculation Date, upon the request of the Required
Lenders, the Applicable Margin from the date on which such Officer’s Compliance
Certificate was required to have been delivered shall be based on Pricing Level
V until such time as such Officer’s Compliance Certificate is delivered, at
which time the Pricing Level shall be determined by reference to the
Consolidated Total Leverage Ratio as of the last day of the most recently ended
fiscal quarter of the Borrower preceding such Calculation Date. The applicable
Pricing Level shall be effective from one Calculation Date until the next
Calculation Date. Any adjustment in the Pricing Level shall be applicable to all
Extensions of Credit then existing or subsequently made or issued.


Notwithstanding the foregoing, in the event that any financial statement or
Officer’s Compliance Certificate delivered pursuant to Section 8.1 or 8.2(a) is
shown to be inaccurate (regardless of whether (i) this Agreement is in effect,
(ii) any Commitments are in effect, or (iii) any Extension of Credit is
outstanding when such inaccuracy is discovered or such financial statement or
Officer’s Compliance Certificate was delivered), and such inaccuracy, if
corrected, would have led to the application of a higher Applicable Margin for
any period (an “Applicable Period”) than the Applicable Margin applied for such
Applicable Period, then (A) the Borrower shall promptly deliver to the
Administrative Agent a corrected Officer’s Compliance Certificate for such
Applicable Period, (B) the Applicable Margin for such Applicable Period shall be
determined as if the Consolidated Total Leverage Ratio in the corrected
Officer’s Compliance Certificate were applicable for such Applicable Period, and
(C) the Borrower shall promptly and retroactively be obligated to pay to the
Administrative Agent the accrued additional interest and fees owing as a result
of such increased Applicable Margin for such Applicable Period, which payment
shall be promptly applied by the Administrative Agent in accordance with Section
5.4. Nothing in this paragraph shall limit the rights of the Administrative
Agent and Lenders with respect to Sections 5.1(b) and 10.2 nor any of their
other rights under this Agreement or any other Loan Document. The Borrower’s
obligations under this paragraph shall survive the termination of the
Commitments and the repayment of all other Obligations hereunder.


        



--------------------------------------------------------------------------------



(b)The definition of “Bail-In Legislation” set forth in Section 1.1 of the
Credit Agreement is hereby amended and restated in its entirety to read as
follows:


“Bail-In Legislation” means, (a) with respect to any EEA Member Country
implementing Article 55 of Directive 2014/59/EU of the European Parliament and
of the Council of the European Union, the implementing law for such EEA Member
Country from time to time which is described in the EU Bail-In Legislation
Schedule and (b) with respect to the United Kingdom, Part I of the United
Kingdom Banking Act 2009 (as amended from time to time) and any other law,
regulation or rule applicable in the United Kingdom relating to the resolution
of unsound or failing banks, investment firms or other financial institutions or
their affiliates (other than through liquidation, administration or other
insolvency proceedings).


(c)The definition of “DNB Bank” set forth in Section 1.1 of the Credit Agreement
is hereby amended and restated in its entirety to read as follows:


“DNB Bank” means DNB Bank ASA, New York Branch and its successors.


(d)The definition of “LIBOR Rate” set forth in Section 1.1 of the Credit
Agreement is hereby amended by replacing the text “0%” each time it appears in
the proviso thereof with the text “0.75%”.


(e)The definition of “Write-Down and Conversion Powers” set forth in Section 1.1
of the Credit Agreement is hereby amended and restated in its entirety to read
as follows:


“Write-Down and Conversion Powers” means, (a) with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule and (b) with respect to the United Kingdom, any powers of
the applicable Resolution Authority under the Bail-In Legislation to cancel,
reduce, modify or change the form of a liability of any UK Financial Institution
or any contract or instrument under which that liability arises, to convert all
or part of that liability into shares, securities or obligations of that person
or any other person, to provide that any such contract or instrument is to have
effect as if a right had been exercised under it or to suspend any obligation in
respect of that liability or any of the powers under that Bail-In Legislation
that are related to or ancillary to any of those powers.


(f)The following new definitions are added to Section 1.1 of the Credit
Agreement in alphabetical order:


“Affected Financial Institution” means (a) any EEA Financial Institution or (b)
any UK Financial Institution.


“Resolution Authority” means an EEA Resolution Authority or, with respect to any
UK Financial Institution, a UK Resolution Authority.


“UK Financial Institution” means any BRRD Undertaking (as such term is defined
under the PRA Rulebook (as amended form time to time) promulgated by the United
Kingdom Prudential Regulation Authority) or any person falling within IFPRU 11.6
of the FCA Handbook (as amended from time to time) promulgated by the United
Kingdom Financial Conduct Authority, which includes certain credit institutions
and investment firms, and certain affiliates of such credit institutions or
investment firms.


        



--------------------------------------------------------------------------------



“UK Resolution Authority” means the Bank of England or any other public
administrative authority having responsibility for the resolution of any UK
Financial Institution.


(g)Section 9.15(a) of the Credit Agreement is hereby amended and restated in its
entirety to read as follows:
(a) Consolidated Total Leverage Ratio. As of the last day of any fiscal quarter
of the Borrower, permit the Consolidated Total Leverage Ratio to be greater than
the amount set forth below for such fiscal quarter:



Applicable PeriodMaximum Consolidated Total Leverage RatioFrom the Closing Date
through the fiscal quarter ended October 3, 20204.25 to 1.00From the fiscal
quarter ended January 2, 2021 through the fiscal quarter ended April 3, 20214.00
to 1.00From the fiscal quarter ended July 3, 2021 through the fiscal quarter
ended October 2, 20213.75 to 1.00From the fiscal quarter ended January 1, 2022
and thereafter3.50 to 1.00



(h)Section 9.15(b) of the Credit Agreement is hereby amended and restated in its
entirety to read as follows:
(b) Consolidated Senior Secured Leverage Ratio. As of the last day of any fiscal
quarter of the Borrower, permit the Consolidated Senior Secured Leverage Ratio
to be greater than the amount set forth below for such fiscal quarter:



Applicable PeriodMaximum Consolidated Senior Secured Leverage RatioFrom the
Closing Date through the fiscal quarter ended October 3, 20204.25 to 1.00From
the fiscal quarter ended January 2, 2021 through the fiscal quarter ended April
3, 20214.00 to 1.00From the fiscal quarter ended July 3, 2021 through the fiscal
quarter ended October 2, 20213.75 to 1.00From the fiscal quarter ended January
1, 2022 and thereafter3.50 to 1.00



(i)Section 12.22 of the Credit Agreement is hereby amended and restated in its
entirety to read as follows:


SECTION 12.22 Acknowledgement and Consent to Bail-In of Affected Financial
Institutions. Solely to the extent any Lender or Issuing Lender that is an
Affected Financial Institution is a party to this Agreement, notwithstanding
anything to the contrary in any Loan Document or in any other agreement,
arrangement or understanding among any such parties, each party hereto
acknowledges that any liability of any Lender or Issuing Lender that is an
Affected Financial Institution arising under any Loan Document, to the extent
such liability is unsecured, may be subject to the Write-Down and Conversion
Powers of the applicable Resolution Authority and agrees and consents to, and
acknowledges and agrees to be bound by:


        



--------------------------------------------------------------------------------



(a) the application of any Write-Down and Conversion Powers by the applicable
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any Lender or Issuing Lender that is Affected Financial
Institution; and
(b) the effects of any Bail-In Action on any such liability, including, if
applicable:


(i) a reduction in full or in part or cancellation of any such liability;


(ii) a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such Affected Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or


(iii) the variation of the terms of such liability in connection with the
exercise of the Write-Down and Conversion Powers of the applicable Resolution
Authority.


(j)Schedule 1.1 of the Credit Agreement is hereby amended by replacing the text
“DNB Capital LLC” appearing in the chart under the heading “L/C Commitments”
with the text “DNB Bank ASA, New York Branch”.


SECTION 3 Conditions of Effectiveness. This Amendment shall become effective
upon the satisfaction of each of the following conditions precedent (the “Fifth
Amendment Effective Date”):


(a)Executed Counterparts. The Borrower, the Guarantors, the Administrative Agent
and the Required Lenders shall have indicated their consent to this Amendment by
the execution and delivery of the signature pages hereto to the Administrative
Agent.


(b)Representations and Warranties. Both immediately before and after giving
effect to this Amendment:


(i)the representations and warranties contained in Section 4 hereof shall be
true and correct; and


(ii)no Default or Event of Default shall have occurred and be continuing.


(c)Fees, Costs and Expenses. The Administrative Agent shall have received, on
behalf of BofA Securities, Inc. and the Lenders party hereto, the fees set forth
in the letter dated as of March 18, 2020 among the Borrower, the Administrative
Agent and BofA Securities, Inc. and the Administrative Agent shall have received
all reasonable and documented out-of-pocket expenses for which invoices have
been presented (including the reasonable fees and expenses of legal counsel)
that are due and payable in connection with this Amendment.


SECTION 4 Representations and Warranties. To induce the Administrative Agent and
the Lenders to enter into this Amendment, each Credit Party hereby represents
and warrants to the Administrative Agent and the Lenders that the following
statements are true and correct:


(a)Each Credit Party has the right, power and authority and has taken all
necessary corporate and other action to authorize the execution and delivery of
this Amendment and the performance of this Amendment and the Credit Agreement as
amended hereby. This Amendment has been duly executed and delivered by the duly
authorized officers of each Credit Party, and this Amendment
        



--------------------------------------------------------------------------------



and the Credit Agreement as amended hereby each constitutes the legal, valid and
binding obligation of each Credit Party party thereto, enforceable in accordance
with its terms, except as such enforceability may be limited by bankruptcy,
insolvency, reorganization, moratorium or similar state or federal Debtor Relief
Laws from time to time in effect which affect the enforcement of creditors’
rights in general and the availability of equitable remedies.


(b)The representations and warranties contained in the Loan Documents are true
and correct in all material respects on and as of the date hereof, except to the
extent any such representation and warranty is qualified by materiality or
reference to Material Adverse Effect, in which case, such representation and
warranty is true and correct in all respects (except for any such representation
and warranty that by its terms is made only as of an earlier date, which
representation and warranty remains true and correct in all material respects as
of such earlier date, except to the extent any such representation and warranty
is qualified by materiality or reference to Material Adverse Effect, in which
case, such representation and warranty is true and correct in all respects as of
such earlier date).


(c)The execution and delivery of this Amendment, and the performance of this
Amendment and the Credit Agreement as amended hereby, by each Credit Party does
not and will not, by the passage of time, the giving of notice or otherwise, (i)
require any Governmental Approval or violate any Applicable Law relating to any
Credit Party or any Subsidiary thereof, (ii) conflict with, result in a breach
of or constitute a default under the articles of incorporation, bylaws or other
organizational documents of any Credit Party or any Subsidiary thereof, (iii)
conflict with, result in a breach of or constitute a default under any Material
Contract to which such Person is a party or by which any of its properties may
be bound or any Governmental Approval relating to such Person, (iv) result in or
require the creation or imposition of any Lien upon or with respect to any
property now owned or hereafter acquired by such Person other than Permitted
Liens or (v) require any consent or authorization of, filing with, or other act
in respect of, an arbitrator or Governmental Authority and no consent of any
other Person is required in connection with the execution and delivery of this
Amendment, and the performance, validity or enforceability of this Amendment and
the Credit Agreement as amended hereby.


(d)No Default or Event of Default has occurred and is continuing.


SECTION 5 Acknowledgement, Agreement and Consent.


(a)Each Credit Party confirms and agrees that, notwithstanding the effectiveness
of this Amendment, the obligations of such Credit Party under the Loan Documents
to which such Credit Party is a party shall not be impaired and the Loan
Documents to which such Credit Party is a party is, and shall continue to be, in
full force and effect and is hereby confirmed and ratified in all respects.


(b)Each Guarantor hereby acknowledges and agrees that (i) notwithstanding the
conditions to effectiveness set forth in this Amendment, such Guarantor is not
required by the terms of the Credit Agreement or any other Loan Document to
consent to the amendments to the Credit Agreement effected pursuant to this
Amendment and (ii) nothing in the Credit Agreement, this Amendment or any other
Loan Document shall be deemed to require the consent of such Guarantor to any
future amendments to the Credit Agreement.


(c)Each Guarantor hereby acknowledges and agrees that the Secured Obligations
guaranteed under the Guaranty Agreement will include all Secured Obligations, as
amended by this Amendment.


        



--------------------------------------------------------------------------------



(d)Each Credit Party hereby acknowledges and agrees that (i) to the extent any
Loan Document purports to grant, assign or pledge to the Administrative Agent or
any other Person a security interest or Lien on any Collateral as security for
the Secured Obligations, such grant, assignment or pledge is hereby ratified and
confirmed in all respects and (ii) the Secured Obligations secured under the
Security Documents will include all Secured Obligations, as amended by this
Amendment.


SECTION 6 Miscellaneous.


(a)Credit Agreement Otherwise Not Affected, Etc. Except as expressly amended
pursuant hereto, each Loan Document shall remain unchanged and in full force and
effect and is hereby ratified and confirmed in all respects. The Administrative
Agent’s and the Lenders’ execution and delivery of, or acceptance of, this
Amendment shall not be deemed to create a course of dealing or otherwise create
any express or implied duty by any of them to provide any other or further
amendments, consents or waivers in the future. Nothing contained herein shall be
deemed a waiver or consent in respect of (or otherwise affect any Secured
Party’s ability to enforce) any Default. On and after the Fifth Amendment
Effective Date, each reference in any Loan Document to the Credit Agreement
shall mean and be a reference to the Credit Agreement as amended by this
Amendment.


(b)No Reliance. Each Credit Party hereby acknowledges and confirms to each
Secured Party that the Borrower is executing this Amendment on the basis of its
own investigation and for its own reasons without reliance upon any agreement,
representation, understanding or communication by or on behalf of any other
Person.


(c)Governing Law. This Amendment and any claim, controversy, dispute or cause of
action (whether in contract or tort or otherwise) based upon, arising out of or
relating to this Amendment and the transactions contemplated hereby shall be
governed by, and construed in accordance with, the law of the State of New York.


(d)Complete Agreement; Amendments. This Amendment, together with the other Loan
Documents, contains the entire and exclusive agreement of the parties hereto and
thereto with reference to the matters discussed herein and therein. This
Amendment supersedes all prior commitments, drafts, communications, discussions
and understandings, oral or written, with respect thereto. This Amendment may
not be modified, amended or otherwise altered except in accordance with the
terms of Section 12.2 of the Credit Agreement.


(e)Counterparts. This Amendment may be executed in counterparts (and by
different parties hereto in different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract.


(f)Loan Documents. This Amendment shall constitute a Loan Document.


[Signature pages follow]






        



--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have duly executed this Amendment, as of
the date first above written.
THE BORROWER


VAREX IMAGING CORPORATION


By: /s/ Matt Lowell
Name: Matthew Lowell
Title: VP, Finance - Treasury & Business Development






THE GUARANTORS


VAREX IMAGING WEST HOLDINGS, INC.


By: /s/ Matt Lowell
Name: Matthew Lowell
Title: Treasurer




VAREX IMAGING WEST, LLC


By: /s/ Matt Lowell
Name: Matthew Lowell
Title: Treasurer
        



--------------------------------------------------------------------------------



THE ADMINISTRATIVE AGENT
BANK OF AMERICA, N.A.




By: /s/Sebatian Lurie
Name: Sebatian Lurie
Title: SVP






        



--------------------------------------------------------------------------------



THE LENDERS


BANK OF AMERICA, N.A., as Swingline Lender, Issuing Lender and Lender




By: /s/Sebatian Lurie
Name: Sebatian Lurie
Title: SVP






DNB CAPITAL LLC, as Lender


By: /s/Kristie Li
Name: Kristie Li
Title: Senior Vice President



By: /s/Thomas Tangen
Name: Thomas Tangen
Title: Senior Vice President






DNB BANK ASA, NEW YORK BRANCH, as Issuing Lender


By: /s/Kristie Li
Name: Kristie Li
Title: Senior Vice President




By: /s/Thomas Tangen
Name: Thomas Tangen
Title: Senior Vice President






JPMORGAN CHASE BANK, N.A., as Issuing Lender and Lender




By: /s/Ling Li
Name: Ling Li
Title: Executive Director








        



--------------------------------------------------------------------------------



WELLS FARGO BANK, N.A., as Lender




By: /s/ Darin Mullis
Name: Darin Mullis
Title: Managing Director






CITIBANK, N.A., as Lender




By: /s/ Michael Chen
Name: Michael Chen
Title: Authorized Signer






FIFTH THIRD BANK, NATIONAL ASSOCIATION, as Lender




By: /s/ Ellie Robertson
Name: Ellie Robertson
Title: Officer






PNC BANK NATIONAL ASSOCIATION, as Lender




By: /s/ Dawn M. Kondrat
Name: Dawn M. Kondrat
Title: Credit Products Specialist, SVP






SUMITOMO MITSUI BANKING CORPORATION, as Lender




By: /s/ Michael Maguire
Name: Michael Maguire
Title: Managing Director








        



--------------------------------------------------------------------------------



ZIONS BANCORPORATION, N.A., DBA ZIONS FIRST NATIONAL BANK, as Lender




By: /s/ Jennifer Christopulos
Name: Jennifer Christopulos
Title: Executive Vice President








        

